Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-2, 4, 5, and 8-20 have been examined in this application.  Claims 3, 6, and 7 have been canceled.  This communication is a Non-Final Rejection in response to the Request for Continued Examination (RCE) filed on 12/21/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,098,378 to Wyatt in view of U.S. Patent 6,026,527 to Pearce in view of U.S. Patent 3,528,841 to Donaldson in further view of U.S. Patent 6,328,798 to Bostrom et al (hereinafter Bostrom).
As per claim 1, Wyatt teaches:  A method for packaging a mattress (see Wyatt, Title/Abstract: “method for automatically compressing, rolling, and packaging individual mattress in a compressed state”), comprising: 
compressing the cushion, including the cushioning element, from the expanded state into a compressed state (see Fig. 2-3, mattress [1] is 
Wyatt, however, does not teach the following which is described by Pearce: 
[a cushioning element] that comprise an elastomeric material comprising an oil-extended elastomeric polymer (see Pearce, col. 26, lines [38-44]: “the preferred gel cushioning medium is a composition primarily of triblock copolymers and plasticizers…examples of hydrocarbons include…oil” The Examiner interprets the selection of oil as taught by Pearce to read on an oil-extended elastomeric polymer); and
[the cushioning element] comprising walls (see Pearce, Fig. 2-3, [207]: walls) defining hollow columns (see Pearce, Fig. 2-3, [206]: hollow columns), the surfaces of the cushioning element comprising surfaces of the walls (see Fig. 2-3, walls [207] may be considered “surfaces” of Pearce’s cushioning element).
The Examiner notes that compressing the cushion of Pearce in the manner described by Wyatt would inherently result in the claimed step of: “collapsing the hollow columns and bringing the surfaces of the walls in contact with each other” as the walls of Pearce’s cushion would come in contact with each other as the cushion is compressed/rolled.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Wyatt with these aforementioned teachings of Pearce to have provided a cushion of the structure of Pearce (including walls/hollow columns formed of an elastomeric material having an oil-extended polymer for improved strength to weight ratio, see Pearce, col. 26, lines 
Wyatt/Pearce, however, does not teach the following which is described by Donaldson: the olfein powder preventing the surfaces of the walls from adhering to each other (see Donaldson, col. 4, lines [4-24]: use of polyolefin powder to reduce “tackiness” between polymeric materials is discussed).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Wyatt with these aforementioned teachings of Donaldson with the motivation of coating the wall or other surfaces of the cushioning element of Wyatt with a polyolefin powder to reduce tackiness for improved handling/rolling of polymer articles.
Further, Wyatt, Pearce, and Donaldson do not explicitly teach the following which is disclosed by Bostrom:  coating surfaces of a cushioning element of the mattress with a olefin powder while the cushioning element is substantially in an expanded state (see Bostrom, Fig. 3, shows a particle feeder [58] for applying polymeric particles to another material).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Wyatt to have further include a step of applying a polymeric particle powder with the production apparatus of Bostrom during an initial step in Wyatt (Fig. 9, mattress [M3]) prior to the compression step (Fig. 9, [M9]) so as to reduce tackiness for improved rolling of the mattress.
As per claim 2, Wyatt as modified by Pearce, Donaldson and Bostrom teach all the limitations as described in the above rejection of claim 1, and additionally Wyatt teaches:  wherein compressing the cushion comprises roll-packing the cushion (see Wyatt, mattress is shown being rolled in Figs. 6-8).
As per claim 4, Wyatt as modified by Pearce, Donaldson and Bostrom teach all the limitations as described in the above rejection of claim 1, and additionally Donaldson teaches: wherein coating the surfaces of the cushioning element with the olefin powder comprises coating the surfaces of the cushioning element with a high density polyethylene powder (see col. 3, lines [38-59]: suggests that higher density polymers are preferred, as “preferred polymers’ dispersion temperatures range from about 160-230° C” which is a higher temperature than the dispersion rate for “low-density polyethylene” which is “about 110° C”).
As per claim 5, Wyatt as modified by Pearce, Donaldson and Bostrom teach all the limitations as described in the above rejection of claim 1, and additionally Donaldson teaches: further comprising coating the surfaces of the cushioning element with hollow microspheres (see col 4, lines [51 -55]: “of spherical shape”).  The Examiner also notes that the particles used by Bostrom appear spherical (Fig. 1A/1B and col. 8, lines [9-12]).
As per claim 8, Wyatt as modified by Pearce, Donaldson, Bostom teach all the limitations as described in the above rejection of claim 1, and additionally Pearce teaches:  injection molding the cushioning element from the oil-extended elastomeric polymer (see Fig. 40b and col. 5, lines [55-64]).
As per claim 9, Wyatt as modified by Pearce, Donaldson, Bostom disclose the claimed invention except for wherein coating the surfaces of the cushioning element comprises coating the surfaces of the cushioning element within 180 minutes of injection molding the cushioning element.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have selected 180 minutes after injection molding so that the material would be cooled and not infuse any powder of Donaldson into the material of Pearce, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The Examiner further notes that based on Applicant’s specification there is no criticality to “within 180 minutes” as applying the powder may also be accomplished after “more than 180” minutes” (Spec, para [0045]).
As per claim 10, Wyatt as modified by Pearce, Donaldson, Bostom discloses the claimed invention except for wherein coating the surfaces of the cushioning element comprises coating the surfaces of the cushioning element with the powder and the cushioning element having a weight ratio of about 0.01:100 to about 3.0:100. Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have this specific weight ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
As per claim 11, Wyatt as modified by Pearce, Donaldson, Bostom discloses the claimed invention except for wherein coating the surfaces of the cushioning element comprises coating the surfaces of the cushioning element with the powder and the cushioning element having a weight ratio of 0.7:100. Before the effective filing date of 
As per claim 12, Wyatt as modified by Pearce, Donaldson and Bostrom teach all the limitations as described in the above rejection of claim 1, and additionally Wyatt teaches: wherein coating the surfaces of the cushioning element comprises tumbling the cushioning element with the olefin powder (see Wyatt, Fig. 14-18, the process as shown “rolling” the mattress [M] could broadly be interpreted as “tumbling”).
As per claim 13, Wyatt as modified by Pearce, Donaldson and Bostrom teach all the limitations as described in the above rejection of claim 1, and additionally Wyatt teaches: removing excess powder from the surfaces of the cushioning element (see Wyatt, Fig. 14-18, the Examiner notes that the tumbling process would inherently remove “excess powder” as it may fall due to gravity during this spinning process).
As per claim 14, Wyatt as modified by Pearce, Donaldson and Bostrom teach all the limitations as described in the above rejection of claim 13, and additionally Wyatt teaches: wherein removing the excess powder from the surfaces of the cushioning element comprises tumbling the cushioning element without powder (see Wyatt, Fig. 14-18, the Examiner notes that the tumbling process would inherently remove “excess powder” as it would fall due to gravity during this process, further this spinning process in Wyatt is not shown having any interaction with powder).
As per claim 15, Wyatt as modified by Pearce, Donaldson and Bostrom teach all the limitations as described in the above rejection of claim 1, and additionally Wyatt .

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,026,527 to Pearce in view of U.S. Patent 3,528,841 to Donaldson in further view of U.S. Patent 6,098,378 to Wyatt.
As per claim 16, Pearce teaches: A method for packaging a mattress, the method comprising:  manufacturing a cushioning element of a mattress (see col. 5, lines [1-21]: use in a “mattress” is disclosed) from an elastomeric material comprising an elastomeric polymer extended with an oil (see Pearce, col. 26, lines [38-44]: “the preferred gel cushioning medium is a composition primarily of triblock copolymers and plasticizers…examples of hydrocarbons include…oil” The Examiner interprets the selection of oil as taught by Pearce to read on an oil-extended elastomeric polymer), the elastomeric material defining intersecting walls defining a plurality of hollow buckling columns (see Pearce, Title/Abstract, and Fig. 2-3).
Pearce, however, does not explicitly teach the following which is described by Donaldson:  coating surfaces of a cushioning element of the mattress, including surfaces defining the plurality of hollow buckling columns, with a powder, the powder preventing surfaces of the cushioning element that are brought into contact with each other while compressing the cushion from adhering to each other (see Donaldson, col. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Pearce with these aforementioned teachings of Donaldson with the motivation of coating the wall or other surfaces of the cushioning element of Pearce with a polyolefin powder to reduce tackiness for improved handling/rolling of polymer articles.
Pearce and Donaldson disclose the claimed invention except for coating the surfaces of the cushioning element within 180 minutes of manufacturing.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have selected 180 minutes after manufacture so that the material would be sufficiently cooled to not infuse any powder of Donaldson into the material of Pearce, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The Examiner further notes that based on Applicant’s specification there is no criticality to “within 180 minutes” as applying the powder may also be accomplished after “more than 180” minutes” (Spec, para [0045]).
Further, Pearce and Donaldson do not explicitly teach the following which is taught by Wyatt: compressing the cushion, including the cushioning element, from the expanded state into a compressed state (see Fig. 2-3, mattress [1] is compressed in press [5A/5B], uncompressed mattress [1], compressed mattress [1M]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Pearce and 
As per claim 17, Pearce as modified by Donaldson and Wyatt teach all the limitations as described in the above rejection of claim 16, and additionally Pearce teaches:  wherein manufacturing the cushioning element comprises injection molding the cushioning element from the elastomeric material (see Pearce, Fig. 40b and col. 5, lines [55-64]).
As per claim 18, Pearce as modified by Donaldson and Wyatt teach all the limitations as described in the above rejection of claim 16, and additionally Wyatt teaches: wherein coating the surfaces of the cushioning element comprises tumbling the cushioning element with the powder (see Wyatt, Fig. 14-18, the process as shown “rolling” the mattress [M] could broadly be interpreted as “tumbling”).
As per claim 19, Pearce as modified by Donaldson and Wyatt teach all the limitations as described in the above rejection of claim 16, and additionally Wyatt teaches: further comprising: removing excess powder from the cushioning element (see Wyatt, Fig. 14-18, the Examiner notes that the tumbling process would inherently remove “excess powder” as it would fall due to gravity during this spinning process).
As per claim 20, Pearce as modified by Donaldson and Wyatt teach all the limitations as described in the above rejection of claim 16, and additionally Wyatt teaches: further comprising: removing a compressive force from the cushion, the cushion substantially immediately returning substantially to the expanded state (see .

Response to Arguments
Applicant's arguments filed 11/22/2021 and 12/21/2021 have been fully considered but they are not persuasive.
Regarding independent claim 1, Applicant generally argues that the prior art of Pearce “does not teach or suggest coating surfaces of a cushioning element that comprise an elastomeric material comprising an oil-extended elastomeric polymer.” The Examiner respectfully disagrees based on a new interpretation of Peace based on the amended claim language. As cited above in the rejection of claim 1, Pearce also teaches a cushioning element comprises an elastomeric material comprising an oil-extended elastomeric polymer. As per Pearce, col. 26, lines [38-44]: “the preferred gel cushioning medium is a composition primarily of triblock copolymers and plasticizers…examples of hydrocarbons include…oil”.  A composition of a triblock copolymer (polymer) and a plasticizer (one of which plasticizers suggested by Pearce is an oil) does read on the amended claim.
Applicant’s arguments pertaining to independent claim 16 (rejected under Pearce, Donaldson, and Wyatt) are directed similarly to the amended claim language now requiring extending a polymer structure with an oil, and as such the above reasoned response to arguments to claim 1 similarly applies.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673       
2/17/2022